DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/15/2021 has been entered.

Note: It appears that applicant didn’t amend claim 16 based on the previous version of claim filed 09/28/2020. Specifically, present claim 16 did not recite “co-extruded film” which was found in line 10. Further, previously claim 16 recited specific skin layers followed by the properties while present claim recites film’s properties followed by the specific skin layer. Further, it is noted that the specific skin layer does not include propylene impact copolymers which was present in the previous claim 16.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 21-22 and 24-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanyu et al. (US 2002/0176974) in view of Lu (2015/0258756) and further in view of Sheppard et al. (US 2011/0083796).
Regarding claims 16 and 30-31, Hanyu discloses a coextruded multilayer film (paragraph 0010) comprising a polyolefin core layer (paragraphs 0010, 0047) and a heat seal layer, i.e. skin layer, (paragraph 0010), wherein the skin layer comprises a metallocene polypropylene random copolymer (paragraph 0011). Further, Hanyu discloses the core layer disposed between the first skin layer and a second skin layer (paragraph 0049) wherein the second skin layer comprises a metallocene polypropylene random copolymer (paragraphs 0011, 0049). 
Hanyu does not disclose the core layer comprises a metallocene polyethylene polymer and metallocene polypropylene homopolymer in the both skin layers. 
Lu discloses multilayer film for packaging comprising a core layer comprising metallocene based polyethylene polymer to obtain tensile modulus, stiffness qualities and tear strength (paragraphs 0004 and 0014).
Hanyu discloses that core layer is typically formed from a polyolefin to obtain desired properties such as good stiffness (paragraph 0047). Therefore, it would have 
Hanyu in view of Lu does not disclose metallocene polypropylene homopolymer in the both skin layers.
Sheppard discloses a multilayer film comprising a sealant skin layer wherein the skin layer comprises blend of metallocene polypropylene homopolymer and metallocene ethylene propylene copolymer to obtain improved seal strength (paragraphs 0008, 0087).
It would have been obvious to one of ordinary skill in the art use the metallocene polypropylene homopolymer of Sheppard in the both skin layers of Hanyu in view of Lu to obtain improved seal strength.
Hanyu in view of Lu and Sheppard discloses that the film has a haze less than 2% (paragraph 0012, table 3), gloss of greater than 85% (paragraph 0012, table 2), tensile strength of 17 to 20 MPa (2465 to 2900 psi) (table 3), a secant modulus of 599 MPa (86 kpsi) (table 3) and seal initiation temperature at 200 g/cm (0.77 N/mm) in a range of 80 to 125 C (paragraphs 0007, 0011) but does not specifically disclose Elmendorf tear in TD and MD as presently claimed. The examples of Hanyu disclose lower Elmendorf tear in TD and MD than the present claim range. However, it would have been obvious to one of ordinary skill in the art to increase the Elmendorf tear values through routine experimentation in order to increase the strength of the film. Alternatively, Given that the multilayer film of Hanyu in view of Lu and Sheppard discloses the same structure including the same composition as claimed in present 
Regarding claim 17, Hanyu in view of Lu and Sheppard discloses the film of claim 16, wherein the film is used in food packaging (paragraph 0001) and given that Hanyu in view of Lu discloses the same multilayer film as claimed in present claims, including the same layers configuration, materials and thickness, it is clear that the multilayer of Hanyu in view of Lu would be flexible.
Regarding claim 18, Hanyu in view of Lu and Sheppard discloses the film of claim 16, wherein the film has a tensile strength of 17 to 20 MPa (2465 to 2900 psi) (table 3) and a secant modulus of 484 MPa (70 kpsi) (table 3).
Regarding claim 19, Hanyu in view of Lu and Sheppard discloses the film of claim 16, wherein the film has a haze less than 2% (paragraph 0012, table 3), gloss of greater than 85% (paragraph 0012, table 2), tensile strength of 17 to 20 MPa (2465 to 2900 psi) (table 3) and a secant modulus of 599 MPa (86 kpsi) (table 3).
Regarding claim 21, Hanyu in view of Lu and Sheppard discloses the film of claim 16, wherein the core layer disposed between a first skin layer and a second skin layer (paragraph 0049) wherein the second skin layer comprises a metallocene polypropylene random copolymer (paragraphs 0011, 0049).
Regarding claim 22, Hanyu in view of Lu and Sheppard discloses the film of claim 16, wherein the film is an oriented film (paragraph 0046).
Regarding claim 24, Hanyu in view of Lu and Sheppard discloses the film of claim 16, wherein the skin layer further comprises antioxidants and antiblock additives (paragraph 0045).
Regarding claims 25 and 29, Hanyu in view of Lu and Sheppard discloses the film of claim 16, wherein the core layer has a thickness of from 5 to 150 microns and skin layer has a thickness of 0.3 to 80 microns (paragraph 0048), therefore the total thickness of the film is 5.3 to 230 microns and it is clear that the skin layer has at least 5% of the total thickness of the film.
Regarding claim 26, Hanyu in view of Lu and Sheppard discloses the film of claim 16, wherein the metallocene propylene random copolymer has a melting point less than 150 C (paragraph 0011).
Regarding claim 27, Hanyu in view of Lu and Sheppard discloses the film of claim 16, wherein the copolymer has an ethylene content in the range from 0.5 to 10% by weight (paragraph 0042).
Regarding claim 28, Hanyu in view of Lu and Sheppard discloses the film of claim 16, wherein the copolymer has a MFR of 6 to 14 g/10 min (table 1).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barre et al. (US 2006/0147663) in view of Lu (2015/0258756).
Regarding claim 16, Barre discloses a coextruded multilayer film (paragraphs 0006, 0015, claim 1) comprising a core layer (paragraph 0006) and a skin layer (paragraph 0006) wherein the skin layer comprises a blend of metallocene based polypropylene random copolymer and LLDPE (paragraphs 0006, 0026, 0028). Barre does not disclose the core layer comprises a metallocene polyethylene polymer.
Lu discloses multilayer film for packaging comprising a core layer comprising metallocene based polyethylene polymer to obtain tensile modulus, stiffness qualities and tear strength (paragraphs 0004 and 0014).
It would have been obvious to one of ordinary skill in the art to use metallocene polyethylene of Lu in the core layer Barre to obtain tensile modulus, stiffness qualities and tear strength. Given that the multilayer film of Barre in view of Lu discloses the same structure including the same composition as claimed in present claims, it is clear that the multilayer film of Barre in view of Lu would intrinsically possess the same properties as recited in present claim.

Response to Arguments

Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive.
Applicant argues that Hanyu does not teach or suggest such limitations as the properties recited are only directed to a single layer film made from polypropylene polymers or copolymers. However, it is noted that given that the multilayer film of Hanyu in view of Lu and Sheppard discloses the same structure including the same composition as claimed in present claims, it is clear that the multilayer film of Hanyu in view of Lu and Sheppard would intrinsically possess the same properties as recited in present claim. Further, the courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990).
Applicant argues that nothing in Lu teaches or suggests wherein the at least one skin layer comprises a blend. However, note that while Lu does not disclose all the features of the present claimed invention, Lu is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely metallocene based polyethylene polymer to obtain tensile modulus, stiffness qualities and tear strength and in combination with the primary reference, discloses the presently claimed invention.
Applicant argues that Barre does not teach the skin layer of present claim. However, it is noted that Barre does disclose the skin layer as claimed in present claim and Barre in view of Lu discloses the same multilayer as claimed in present claim as explained above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMIR SHAH/Primary Examiner, Art Unit 1787